Appeal from a judgment of Niagara County Court (Broderick, Sr., J.), entered May 1, 2000, convicting defendant after a jury trial of, inter alia, sodomy in the first degree (two counts).
It is hereby ordered that the judgment be and the same hereby is unanimously modified on the law by reducing the sentence for each count of sodomy in the first degree to a term of imprisonment of SVs to 10 years (see Penal Law § 70.02 [former (3) (a)], [former (4)]) and for each count of sexual abuse in the first degree to a term of imprisonment of 21/s to 7 years (see § 70.00 [2] [d], [3] [former (b)]; § 70.02 [2] [former (b)]) and as modified the judgment is affirmed. Present — Green, J.P., Hayes, Hurlbutt, Burns and Gorski, JJ.